DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui US  20160072445 in view of Bocock US 20070236292 further inview of Fischer US 6,618,070.
As to claims 1, 14, Tsutsui teaches a high-frequency driver circuit, comprising: a high-frequency power amplifier connected to a voltage regulator and configured to be supplied with a supply voltage from the voltage regulator (see fig. 2, 200-202; amplifiers, 250; regulator, paragraphs 0026, 0027, 0030, 0031; The power amplifier module 120 includes amplifiers 200 to 202, inductors 210 to 213, matching circuits (MN: Matching Network) 220 to 223, bias circuits 230 to 232, a bias control circuit 240, and regulators 250 and 260) and a bias voltage generator connected an input of the high-frequency power amplifier (see fig. 2, 200-202; amplifiers, 230, 231; bias circuits; paragraphs 0026, 0027, 0028, 0029; The power amplifier module 120 includes amplifiers 200 to 202, inductors 210 to 213, matching circuits (MN: Matching Network) 220 to 223, bias circuits 230 to 232, a bias control circuit 240, and regulators 250 and 260). Tsutsui fails to teach wherein a switch connected to a power amplifier. Bocock teaches fails to teach wherein a switch connected to a power amplifier (see fig. 13, 124; M1 switching circuitry, paragraph 0031; The output of the switching circuitry 124 is coupled to the gate of the switching device M1, which is coupled between V.sub.BATTERY and the power amplifier 100.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Bocock into the system of Tsutsui in order to provide a switching method with decreasing settling time of power through switching device. The combination of Tsutsui and Bocock fails to teach driver circuit for an acousto-optical device. Fischer teaches driver circuit for an acousto-optical device (see fig. 2, 14; high frequency driver, 9; acousto-optical device, paragraph 0051). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Fischer into the system of Tsutsui and Bocock in order to provide a high frequency driver for triggering the acousto optical element with voltage signals.
As to claim 2, the combination of Tsutsui, Bocock and Fischer teaches wherein the voltage regulator is constructed as a switching regulator (see Bocock fig. 13, 124; M1 switching circuitry, paragraph 0031; The output of the switching circuitry 124 is coupled to the gate of the switching device M1, which is coupled between V.sub.BATTERY and the power amplifier 100).
As to claim 3, the combination of Tsutsui, Bocock and Fischer teaches wherein the voltage regulator is configured to adjust the supply voltage to the high-frequency power amplifier, such that the high-frequency power amplifier generates a variable output power (see Bocock fig. 13, 124; M1 switching circuitry, paragraph 0031; The output of the switching circuitry 124 is coupled to the gate of the switching device M1, which is coupled between V.sub.BATTERY and the power amplifier 100).
As to claim 4, the combination of Tsutsui, Bocock and Fischer teaches wherein the bias voltage generator is configured to generate a stabilized voltage (see Tsutsui fig. 2, 230, 231; bias circuits; paragraphs 0026, 0027, 0028, 0029; The power amplifier module 120 includes amplifiers 200 to 202, inductors 210 to 213, matching circuits (MN: Matching Network) 220 to 223, bias circuits 230 to 232, a bias control circuit 240, and regulators 250 and 260).
As to claims 13, 16, the combination of Tsutsui, Bocock and Fischer fails to teach wherein the bias voltage generator is configured to be switched in or off in a range of 10 to 50 ns. However, it is obvious to one skilled in the art to apply different switching time into the system of Tsutsui, Bocock and Fischer for decreasing settling time of power through switching device
As to claim 15, the combination of Tsutsui, Bocock and Fischer wherein controlling the bias voltage generator comprises at least one of: switching in the bias voltage generator, and switching off the bias voltage generator (see Tsutsui fig. 2, 200-202; amplifiers, 230, 231; bias circuits; paragraphs 0026, 0027, 0028, 0029; The power amplifier module 120 includes amplifiers 200 to 202, inductors 210 to 213, matching circuits (MN: Matching Network) 220 to 223, bias circuits 230 to 232, a bias control circuit 240, and regulators 250 and 260; Bocock fig. 13, 124; M1 switching circuitry, paragraph 0031; The output of the switching circuitry 124 is coupled to the gate of the switching device M1, which is coupled between V.sub.BATTERY and the power amplifier 100).
As to claim 19, further comprising: supplying the amplified high-frequency signal to the acousto-optical device (see Fischer fig. 2, 14; high frequency driver, 9; acousto-optical device, paragraph 0051).
2.	Claims 5, 7-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui US  20160072445 in view of Bocock US 20070236292, Fischer US 6,618,070 further inview of Nishimori 20170264247.
As to claim 5, the combination of Tsutsui, Bocock and Fischer fails to teach wherein the high-frequency power amplifier is configured to be adjusted to a quiescent current lower than a threshold current via a bias voltage provided by the bias voltage generator. Nishimori teaches wherein the high-frequency power amplifier is configured to be adjusted to a quiescent current lower than a threshold current via a bias voltage provided by the bias voltage generator (see fig. 10, 1; amplifier, paragraphs 0085, 0088, 0089; the threshold value shift determination circuit 8 function as a threshold value shift detector (main amplifier threshold value shift detector), and detect the threshold value shift in the main amplifier 1. The current sensing circuit 7 senses the value of current passing through the main amplifier 1 with respect to a predetermined input power into the main amplifier 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Nishimori into the system of Tsutsui, Bocock and Fischer in order to method for controlling power amplification.
As to claim 7, the combination of Tsutsui, Bocock, Fischer and Nishimori teaches wherein the high-frequency power amplifier comprises one of a bipolar transistor and a field-effect transistor (see Nishimori fig. 10, 1a, paragraph 0085).
As to claims 8, 18, the combination of Tsutsui, Bocock, Fischer and Nishimori teaches a measurement device configured to measure a temperature of the high-frequency power amplifier (see Nishimori fig. 10, 8; threshold determination circuit, paragraphs 0085, 0088, 0089; the threshold value shift determination circuit 8 function as a threshold value shift detector (main amplifier threshold value shift detector), and detect the threshold value shift in the main amplifier 1. The current sensing circuit 7 senses the value of current passing through the main amplifier 1 with respect to a predetermined input power into the main amplifier 1).
As to claim 9, the combination of Tsutsui, Bocock, Fischer and Nishimori teaches a compensation device configured to control the bias voltage generator according to the measured temperature (see Nishimori fig. 10, 9; bias voltage adjustment circuit, paragraphs 0085, 0088, 0089).
3.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui US  20160072445 in view of Bocock US 20070236292, Fischer US 6,618,070 further inview of Saito US 20070291873.
As to claim 10, the combination of Tsutsui, Bocock and Fischer an oscillator connected to the input of the high-frequency power amplifier. Saito teaches an oscillator connected to the input of the high-frequency power amplifier (see fig. 1, 20; oscillator, 19; power amplifier, paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Saito into the system of Tsutsui, Bocock and Fischer in order to provide a transmitter whose output can be controlled variably.
As to claim 10, the combination of Tsutsui, Bocock, Fischer and Saito wherein the high-frequency power amplifier is configured to amplify an oscillating signal from the oscillator and supply the amplified oscillating signal to the acousto-optical device (see Saito fig. 1, 20; oscillator, 19; power amplifier, paragraph 0049; Fischer fig. 2, 14; high frequency driver, 9; acousto-optical device, paragraph 0051).
Allowable Subject Matter
4.	Claims 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the applied reference fails to teach wherein the high-frequency power transistors are configured to be blocked when the bias voltage is switched off, such that an amplified signal output by the high- frequency power amplifier is switched off.
As to claim 12, the applied reference fails to teach wherein the switch is configured to be switched on or switched off to determine whether or not the oscillating signal is amplified by the high-frequency power amplifier and the amplified oscillating signal is output by the high-frequency power amplifier and supplied to the acousto- optical component.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649